PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Muskin, Jon
Application No. 15/604,632
Filed: May 24, 2017
For: COLLISION AVOIDANCE SYSTEM FOR ROOM SCALE VIRTUAL REALITY SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed March 14, 2021, under the provisions of 37 CFR 1.137(a) 
to revive the above-identified application. 


 The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before March 1, 2021, as required by the Notice of Allowance and Fee(s) Due. Accordingly, the date of abandonment of this application is March 2, 2021.  A Notice of Abandonment was subsequently mailed on March 17, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form the $600.00 issue fee; (2) the petition fee of $1,050.00; (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  
Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.
 

/Angela Walker/
Angela Walker/
Paralegal Specialist
Office of Petitions